Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A few typo errors was found in the previous Notice of Allowance mailed on 8/10/2021. Therefore, an examiner’s amendment was conducted in this office action for correction.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Gunnar G. Leinberg (Reg. No. 35584), Attorney of Record, on 09/08/2021.

The application has been amended as follows:
1. 	(Currently Amended)  A method comprising:
parameterizing, by a processor of at least one of one or more computing devices, a financial statistical model code enabled on a platform containing a plurality of variables;
receiving, by the processor of at least one of the one or more computing devices, a selection of a subset of the plurality of variables and scope and constraint choices as inputs from a user for the financial statistical model code, wherein the scope choice is based on at least one of a time, a category, or geography;
creating, by the processor of at least one of the one or more computing devices, a dynamic table populated with data with a dynamic table creating 
analyzing, by the processor of at least one of the one or more computing devices, the data by executing the financial statistical model code based on values of the dynamic table;
providing, by the processor of at least one of the one or more computing devices, an acceptance indication to the user when the financial statistical model code is valid for the subset of the plurality of variables and the scope and constraint choices received from the user based on one or more statistical measures comprising at least one of R squared, p-value, confidence index, or Silhouette index; and
providing, by the processor of at least one of the one or more computing devices, an automated scored output indicative of a risk assessment in a financial context based on the analysis of the data from the execution of the financial statistical model code.

2. 	(Cancelled).

3. 	(Cancelled).

4. 	(Previously Presented)  The method of claim 1 further comprising modifying the subset of the plurality of variables and the scope and constraint choices based on additional inputs received from the user.

5.  	(Cancelled).

6. 	(Cancelled).

7.  	(Previously Presented) A system, comprising:
one or more processors; and

parameterize financial statistical model code enabled on a platform containing a plurality of variables; 
receive a selection of a subset of the plurality of variables and scope and constraint choices as inputs from a user for the financial statistical model code, wherein the scope choice is based on at least one of a time, a category, or geography;
create a dynamic table populated with data with a dynamic table creating engine based on the subset of the plurality of variables received from the user, wherein the dynamic table is an input to the financial statistical model code for data analysis; 
analyze the data by executing the financial statistical model code based on values of the dynamic table; 
provide an acceptance indication to the user when the financial statistical model code is valid for the subset of the plurality of variables and the scope and constraint choices received from the user based on one or more statistical measures comprising at least one of R squared, p-value, confidence index, or Silhouette index; and
provide an automated scored output indicative of a financial risk assessment in a financial context based on the analysis of the data from the execution of the financial statistical model code.

8.  	(Cancelled).

9.  	(Cancelled).

10. 	(Previously Presented)  The system of claim 7, wherein at least one of the one or more memories has further instructions stored thereon that, when 

11. 	(Cancelled).

12. 	(Cancelled).

13. 	(Previously Presented)  A non-transitory computer readable medium having stored thereon instructions, the non-transitory computer readable medium comprising machine executable code which when executed by at least one processor, causes the at least one processor to perform steps comprising:
parameterizing financial statistical model code enabled on a platform containing a plurality of variables; 
receiving a selection of a subset of the plurality of variables and scope and constraint choices as inputs from a user for the financial statistical model code, wherein the scope choice is based on at least one of a time, a category, or geography;
creating a dynamic table populated with data with a dynamic table creating engine based on the subset of the plurality of variables received from the user, wherein the dynamic table is an input to the financial statistical model code for data analysis; 
analyzing the data by executing the financial statistical model code based on values of the dynamic table;
provide an acceptance indication to the user when the financial statistical model code is valid for the subset of the plurality of variables and the scope and constraint choices received from the user based on one or more statistical measures comprising at least one of R squared, p-value, confidence index, or Silhouette index; and


14.  	(Cancelled).

15. 	(Previously Presented)  The system of claim 13, further comprising machine executable code which when executed by at least one processor, causes the at least one processor to perform steps comprising editing the financial statistical model code by modifying the subset of the plurality of variables and the scope and constraint choices based on additional inputs received from the user.

16. 	(Cancelled).

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Kridel et al (NPL: Automated self-service modeling: predictive analytics as a service, 2013) teaches a web-based targeting platform that uses advanced dynamic model building techniques to conduct intelligent reporting and modeling. The impact of the automated targeting services is realized through a knowledge base that drives the development of predictive model(s). The knowledge base is comprised of a rules engine that guides and evaluates the development of an automated model-building process. The template defines the model classifier (e.g., logistic regression, multinomial logit, ordinary least squares, etc.) in concert with rules for data filling and transformations. Additionally, the template also defines which variables to test (‘‘include’’ rules) and which variables to retain (‘‘keep’’ 
Erison (US2007/0147685 Al) teaches a method of data exploration and visualization techniques that allow a user to more easily apply multivariate statistical analysis to a dataset.
Weller (US 2015/0186334 A1) teaches a method of analyzing a set of data records that comprises a plurality of variables to create a statistical description. The statistical description is then used to populate at least one template natural language description of a relationship between the variable of interest, or a value or range of values of the variable of interest, and the variable to which the statistical description applies.
Braman et al (US 9454743 B2) teaches a method of simulating risk tolerance and associated adversary costs in an interdependent business process, such as a financial transaction system, in a secure distributed manner. Each business entity that is part of the interdependent business process models itself on a local client device at any chosen level of detail. In addition, the simulation server receives inputs from users indicative of risk tolerance levels and associated response actions. If the operational costs imposed by a selected response action are greater than a deterrence threshold associated with a particular adversary, the adversary is not deterred from causing a certain disruption to the simulated competitive market environment. If the operational costs imposed by a selected response action are greater than the deterrence threshold the adversary is deterred.

Claims 1, 7 and 13: 
“receiving a selection of a subset of the plurality of variables and scope and constraint choices as inputs from a user for the financial statistical model code, wherein the scope choice is based on at least one of a time, a category, or geography;
provide an acceptance indication to the user when the financial statistical model code is valid for the subset of the plurality of variables and the scope and constraint choices received from the user based on one or more statistical measures comprising at least one of R squared, p-value, confidence index, or Silhouette index;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 4, 7, 10, 13 and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2129